USDC IN/ND case 1:20-cv-00037-HAB-SLC document 39 filed 04/14/20 page 1 of 1


                                              UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF INDIANA
                                                  FORT WAYNE DIVISION

LIGTEL COMMUNICATIONS,                                     INC.,

                   Plaintiff,

         v.                                                                    Case No .. 1:20-cv-00037-HAB-SLC

BAICELLS TECHNOLOGIES INC.;
BAICELLS TECHNOLOGIES NORTH
AMERICA, INC.,

                   Defendants.


    SUPPLEMENTAL                     DECLARATION                     OF RICK HARNISH TO CORRECT TYPOS

         I, Rick Harnish, declare the following:

         1.        I am a citizen of the United States of America, domiciled in the State of Indiana.

         2.        In reviewing my Supplemental Declaration in this matter, dated April 8, 2020, I

discovered two typos in need of correction.

         3.        The date in paragraph 19 should be "July 29, 2019," not "July 29, 2020."

         4.        The date in paragraph 20 should be "August 7,2019," not "August 7, 2020."



         I declare under penalty of perjury that the foregoing is true and correct.
                                                                           I
Executed on _....,.'1'-. -'     .•...
                                :..f-+l--'·   ~==-L=--)='2-""cJ'--   (date) in the State of Indiana, United States of

America.




                                                                       1
                                                                                           I
